Grant, J.
(dissenting). For about 12 years prior to 1893, complainant had been engaged in a wholesale and *187retail millinery business in the city of Lansing. Defendant was a speculator and dealer in real estate, and was the owner of several houses in the city of Lansing; had also been engaged in merchandising in a store directly opposite that of complainant; and had bought and sold many stocks of goods, consisting of clothing, hardware, and drugs. Negotiations were entered into between them for the exchange of the millinery stock for certain real estate of the defendant. Defendant, desiring to make the trade, made the following written proposition to the complainant:
“Three east terraces, for $18,500, finished according to contract. Will take both stocks of goods as agreed upon. If any difference coming to me, will take mortgage back on two east terraces. Or will trade two west terraces for $12,500, and, if stocks come to more than terraces,will pay in wild lands at my list price. Or will trade 200 acre farm, at $62.50 per acre, and one terrace, for stocks, or northern lands for difference on stocks and farm.”
This proposition was not accepted, but was followed by a written agreement, dated December 21, 1802, as follows:
“The said Charles H. Sutliff, party of the first part, agrees to sell to George M. Dayton his stock of merchandise situated at store No. 222, Washington avenue north, Lansing, Michigan, and his stock of merchandise at Mt. Pleasant, Michigan. Said stocks consist of millinery and ladies’ and gents’ furnishing goods and store fixtures. Said goods are to be invoiced in the following manner: All goods at the actual cost, as shown by bills, except such as are damaged or shopworn; all untrimmed hats at $1.50 per dozen, and the trimmed hats at one-half the retail price; the furniture at prices as agreed upon verbally between the parties. The said first party also agrees to take as payment the following property: The terrace on the corner of Shiawassee and Seymour streets at $6,500, and the terrace adjoining on the east at $6,000. Said buildings are to be completed according to contracts now made by said Dayton. The said first party also agrees that, if said stocks shall invoice over the amount of the two terraces as above written, he shall take as *188payment for said amount, over the $1.2,500, any real-estate property belonging to said Dayton, at Ms list price. The said George M. Dayton agrees to buy said stocks, and to pay for them- as agreed upon and in the manner aforesaid, and to give a full warranty deed for said terraces upon the fulfillment of said first party, as agreed by Mm to be done. It is also agreed between the parties that said invoice shall begin on the 22d day of December next, and completéd as soon as possible; also, that the damaged or shopworn goods are to be invoiced at actual value when invoiced.”
On the same day the two terraces were conveyed by deed to complainant. An invoice was immediately taken pursuant to this agreement; the defendant choosing a Mr. Watrous to act for him, and the complainant a Mr. Brisbin. The defendant was present, more or less, every day during the taking of the invoice, although he trusted it mainly to Mr. Watrous. Mr. Watrous had been employed on previous occasions by him to fix the value of other stocks of goods which he had purchased. He testified that he relied upon his judgment to fix the value of the goods now in controversy. The testimony on the part of the complainant showed that his judgment was generally accepted in case of a dispute. They were assisted by the clerks in the store, and were occupied two weeks in making the invoice and appraisal. The invoice of the Lansing stock amounted to $18,109.98; that of the Mt. Pleasant stock to $3,125.37.
After the invoice was completed, and on January 9, 1893, they executed the following supplemental contract:
“Balance of property to be taken by O. H. Sutliff on goods: He is to take two terraces, out of the three east ones, of the west five; the inside ones at $6,000 each, and the end one for $6,500. They are to be finished as per contract given. Sutliff is to give Dayton mortgage of $2,000 on each terrace, payable in three years, interest at 7 per cent, semi-annually. If goods should amount to more than terraces, Sutliff is to take real estate at list price.”
The stocks were immediately delivered to Mr. Dayton, *189who took possession, transferred the Mt. Pleasant stock to Lansing, and commenced selling. He, in fact, took possession of the store and the goods at Lansing upon the execution of the first contract.
February 3, 1893, he wrote complainant the following letter:
“Since the inventory, or pretended inventory, of the two stocks of merchandise which I,.on the 21st of December, contracted to purchase of you, the one at Ho. 222, Washington avenue north, Lansing, Michigan, and the other stock at Mt. Pleasant, Michigan, I have found many discrepancies between the inventory and measurements, and cost; so many as to make it certain that there have been either serious mistakes made, or fraud practiced upon me. The difference between the value of the goods upon the basis which they were to be valued by our contract, and the aggregate of the inventory value by this pretended inventory, is, in my judgment, very large. I propose to employ disinterested" and thoroughly competent men to take a correct inventory of these stocks at an early date. I much desire to avoid litigation with you, and invite you to be present at and participate in such inventory. A correct account of sales has been kept, so that no trouble need be anticipated in making an absolutely correct statement. Will you kindly indicate whether or not you will join in or be present at such an inventory, and, if so, at what early date it would best suit your convenience to have the inventory commence?”
To this letter complainant paid no attention. February 13th he again wrote complainant:
“To-morrow (Tuesday) morning, at 10 o’clock, I shall be ready to proceed with the invoioementioned and proposed by me in my last communication to you. I hereby request you to be present personally, or by some representative, to witness or participate in it, as you may elect. Please produce all bills which you may have on hand, so-that we may use them on said invoice.”
To this no reply was made. Thereupon defendant procured three men from Jackson, who were engaged in the millinery business, to appraise the stock. These parties appraised the stock at $13,398.23. Defendant’s testimony *190showed that he had sold goods to the amount of only $336.92 during the period of six weeks prior to the appraisal made by the men from Jackson.
Upon the refusal of the defendant to carry out the contract upon the basis of the original appraisal and invoice, the complainant filed this bill to enforce the specific performance of the contract. The defendant answered, admitting the material allegations of the bill, except those relating to the value of the stock. The allegation of the answer on which the defense is based is that “the damaged and shopworn goods were invoiced largely above their actual value, and goods not damaged or shopworn at prices largely in excess of their actual cost,” and that the aggregate value was $13,398.23. Proofs were taken in open court, and decree entered for complainant.
It is not. claimed that any false representations were made by complainant as to the character or value of the stock. No fraud is alleged in the answer. The contract is clear and specific. The only thing left undetermined was the manner of arriving at the value of the damaged and shopworn goods. This, however, was supplied by the agreement choosing Mr. Brisbin on the part of the complainant, and Mr. Watrous on the part of the defendant, to take the inventory and make the appraisal. Their judgment was final, in the absence of fraud or mistake. They were furnished every opportunity for the examination of the goods, aided by the clerks who had been in Mr. Sutliff’s employ, and were familiar with them. The goods were accurately measured, and those invoiced as undamaged were inventoried at cost price, as required by the contract. No fraud is alleged or claimed in making this inventory. The learned counsel for the defendant •says in his brief: “In conclusion, I have only to suggest that happily this case can be disposed of justly and properly without imputing intentional fraud to anybody.” T-Ie further says in his brief: “One of three things must be true: First, quantities were exaggerated, and goods invoiced which were not present; or, second, undamaged *191goods were invoiced above cost; or, third, a large amount of goods which were, as matter of fact, damaged and shopworn, were invoiced as undamaged. Probably, all these things are true to a degree.”
There is no evidence to sustain either the first or second proposition. An attempt was made to show a shortage in the measurement of some velvets, of which there were about 75 pieces. Some time after defendant had been in possession, one of his clerks measured one piece of this velvet, and claimed that she found it 8f yards short. She then measured the rest of the velvets. Neither she nor defendant kept any account of the amount of the shortage. She testified that 8 out of every 10 pieces were short from a quarter of a yard to 4 yards. She also testified that a few pieces ran over a little. This is all the evidence of any shortage, although defendant had other goods measured. This testimony is too indefinite to justify a finding of shortage or any deduction in consequence thereof. When a party complaining has it in his power to give accurate figures, he cannot call upon a court for relief upon mere conjecture.
Neither is there any evidence that, undamaged goods were invoiced above cost. Mr. Sutliff was nearly blind, and did no marking himself. The testimony is conclusive that the cost marks were placed upon the tags attached to the goods. Furthermore, some original and duplicate bills of purchases were produced upon the hearing in the court below, and no claim is made that they do not correspond with the marks upon the tags.
It follows that the defense rests solely upon the question whether there was a mistake in invoicing damaged and shopworn goods as undamaged, and in placing-values upon them. It is evident that the parties making the first inventory and appraisal had better opportunities for making examination than did those making the second. The former were occupied 14 days, and saw the goods as they were measured. The latter were occupied only two days, and evidently had no opportunity to make *192a thorough and minute examination. They were shown the contract, and testified that they made their estimates as nearly as possible under the terms of the contract as they understood it. They paid no attention to the cost marks upon the tags, but were guided solely by their own recollection and judgment as to what the goods “ought to hare cost.” It requires no argument to show that this' was not in accordance with the contract. That was for the cost to Mr. ¡áutliff, not what other parties might have bought the same goods for, or what they believed they ought 'to have cost. The testimony on the part of the complainant was that about one-third of the goods was estimated as damaged or shopivorn. One of the defendant’s appraisers placed the amount of damaged goods at about the same. A few figures in this respect are instructive. The total of the first appraisal was $21,-535.35. Of course, the cost price would be in excess of this; but if we assume this to be the aggregate cost price, and deduct one-third for damaged goods, it would leave the amount of the undamaged goods to be taken by the contract to be $14,356, — almost $1.000 greater than the valuation placed upon the entire stock by the second appraisal.
Briefly stated, the situation is this: The parties agreed upon a sale at $21,535.35. The goods were delivered, and defendant went into possession, and carried on the business for six weeks. The defendant asks the court to deduct from this $7,800.20, upon the judgment of three men that the stock ivas worth less than the agreed price by that amount, and to substitute the judgment of these men for the judgment of those agreed upon by both parties, and this without any off er on the part of defendant to rescind the contract. The witnesses were before the court, which had therefore a better opportunity to judge of their candor and truthfulness, and to determine how much credence to repose in them, than we have. To justify a reversal of the case upon the facts under these circumstances, there must be a clear preponderance of *193evidence in favor of the appellant. This court has frequently so held. So, also, have other courts. Montgomery v. Pickering, 116 Mass. 230. Courts of equity cannot relieve from foolish and hard bargains. The contract proved must be enforced, and no relief can be granted except in cases of fraud or mistake.
The decree should be affirmed, with costs.